DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP2013188299A) in view of Yokoyama (WO2013/105549) and Chang (US5630244).
Regarding claims 1 and 21, Kato discloses an interdental cleaner (1, 1A) for cleaning interdental spaces and defining a longitudinal axis (not labeled, but is the curvilinear axis passing through the interdental cleaner from a bottom to a top with respect to the orientation defined in Figure 1a) comprising: a cleaning portion (2, 12) for interdental cleaning; a flexible neck portion (refer to annotated Figure 1a, below; the core of the neck portion is made of a thermoplastic material that has “excellent…bending”, refer to Page 10 of the translation) connected to the cleaning portion, wherein the flexible neck portion tapers along the longitudinal axis of the interdental cleaner (best shown in Figure 1a); and a handle portion (11, lower portion of cleaner, refer to annotated Figure 1a, below) connected to the cleaning portion by the flexible neck portion (best shown in Figures 1, 4, 6-8, 10), wherein the flexible neck portion is made of a first plastic material (10, refer to Page 10 which lists several plastics that the flexible neck portion may be made of) having a first ribbed surface and a second surface opposite the first surface (refer to Figure 2c which shows a top surface having a rib, 13, protruding therefrom and a second surface at a bottom, opposite the first surface) and a second plastic material (20, is an elastomer referred to as “soft portion”, refer to Page 9) that is softer than the first plastic material and covers the first ribbed surface and the second surface (best shown in Figure 2c wherein the second plastic material is disposed entirely over the first plastic material) and wherein the cleaning portion and the handle portion are made of the first plastic material to form a unitary, one-piece, integral construction with the 
Yokoyama discloses a similar interdental cleaner (1) comprising a cleaning portion (3), a flexible neck portion (12, 13) connected to the cleaning portion; and a handle portion (10) connected to the cleaning portion by the flexible neck portion (best shown in Figures 1-2, 4, 6), wherein the flexible neck portion is made of a first plastic material (refer to Figures 3a-3b which show cross sections of the flexible neck; base material 20 is shown to extend throughout the flexible neck portion wherein base material 20 is cited as being formed of any number of plastics including “polypropylene, polyethylene, polyethylene terephthalate…ABS”, refer to pages 11-12 of the translation) having a first ribbed surface and a second planar, non-ribbed surface opposite the first ribbed surface (refer to Figure 3b which shows a cross-section of the flexible neck comprising notches, 22a; Yokoyama discloses that the notched region, 22a, may be 
Chang discloses a dental cleaner extending along a longitudinal axis (not labeled, but is the axis extending in a left-right direction with respect to Figures 4, 4A, 5), having a handle (21), a cleaning portion (25, 26), and a flexible neck (22, 24, 221) joining the handle and the cleaning portion (best shown in Figures 4, 4A, 5); the flexible neck portion comprises a first material (22, 22a, 22b, 22c) and a second material (221) covering the first material and having a ribbed surface (best shown in Figures 9-10 which show a plurality of ribs extending transverse to the longitudinal axis) defining one or more ribs that extend outwardly about a perimeter of the first material, the ribs being transverse to the longitudinal axis (best shown in Figure 5, wherein the ribs extend in a vertical direction, which is transverse to the longitudinal/horizontal direction).  Refer additionally to Figures 3-14A.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interdental cleaner of the combination of Yokoyama and Kato such that the second 

    PNG
    media_image1.png
    658
    471
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Kato, Yokoyama and Chang discloses the interdental cleaner of claim 1, as applied above, where the flexible neck portion is configured to allow the cleaning portion to rotate relative to the handle portion about an axis that is perpendicular to the longitudinal axis of the interdental cleaner. Kato discloses that the base material of the interdental cleaner is formed of a material having “excellent…bending” (refer to Page 10 of the translation).  Thus, when the handle portion is held stationary and a force is applied in a direction perpendicular to the longitudinal axis with respect to Kato’s Figure 1, the cleaning portion and neck portion will bend/rotate with respect to the portion of the brush that is held stationary (i.e. the handle).  
Claims 5-9, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP2013188299A) in view of Yokoyama (WO2013/105549), Chang (US5630244) and Wallstrom et al. (US2016/0367345).
Regarding claims 5 and 20, Kato discloses an interdental cleaner (1, 1A) for cleaning interdental spaces comprising: a base member (10) comprising a first plastic material (10 is formed of plastics including polypropylene, polyethylene, etc; refer to Page 10 of the translation) and glass fibers (refer to the second paragraph of Page 10 of the translation), the base member including a base handle (refer to annotated Figure 1, below), a stem (refer to annotated Figure 1, below), and a joint (refer to annotated Figure 1, below) that connects a front end of the base handle and a rear end of the stem (refer to annotated Figure 1, below) and is flexible relative to the front end of the base handle and the rear end of the stem (the base member is made of a thermoplastic material that has “excellent…bending”, refer to Page 10 of the translation; thus, if the handle portion was held stationary, the joint having excellent bending is fully capable of 
Yokoyama discloses a similar interdental cleaner (1) comprising a cleaning portion (3), a joint (12, 13) connected to the cleaning portion; and a handle portion (10) connected to the cleaning portion by the joint (best shown in Figures 1-2, 4, 6), wherein the joint is made of a first plastic material (refer to Figures 3a-3b which show cross sections of the joint; base material 20 is shown to extend throughout the joint wherein 
Chang discloses a dental cleaner having a handle (21), a cleaning portion (25, 26), and a joint (22, 24, 221) joining the handle and the cleaning portion (best shown in Figures 4, 4A, 5); the joint comprises a first material (22, 22a, 22b, 22c) and a second material (221) covering the first material and having a ribbed surface (best shown in Figures 9-10 which show a plurality of ribs formed by the second material).  Refer additionally to Figures 3-14A.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
The combination of Kato, Yokoyama and Chang discloses that the first plastic material comprises glass fibers (refer to Kato, Page 10, second Paragraph) but does not disclose a specific concentration of the glass fibers and therefore does not disclose the fibers having a concentration of about 12 wt% to about 35 wt%.  Wallstrom discloses a similar interdental cleaner (1) comprising a base material (2, best shown in Figures 27-28) that forms a handle (3), neck (5) and a base of the cleaning portion (4).  Wallstrom’s base material is formed of a thermoplastic material and may be reinforced with glass, carbon or aramid fibers (refer to Paragraphs [0076-0077]).  In the case of glass fibers, Wallstrom discloses the fibers may be present in weight percentages ranging from 5-30% (refer to Paragraphs [0011, 0076]) in order to “give a favorable balance between stiffness and flexibility” (refer to Paragraph [0023]) to the base material.  Refer additionally to Figures 1-35.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interdental brush of the combination of Kato, Yokoyama, and Chang such that the first plastic material of the base member comprises glass fibers within the claimed range, since Wallstrom demonstrates it is well-known in the art to add glass fibers to the plastic of a base member of an interdental cleaner since such a modification provides the advantage of balancing stiffness and flexibility of the cleaner.

    PNG
    media_image2.png
    658
    471
    media_image2.png
    Greyscale

Regarding claim 6, the combination of Kato, Yokoyama, Chang and Wallstrom discloses the interdental cleaner of claim 5, as applied above, wherein the joint is configured to bend about an axis that is perpendicular to the longitudinal axis of the interdental cleaner; however, Kato discloses that the base material of the interdental cleaner is formed of a material having “excellent…bending” (refer to Page 10 of the translation).  For example, when the handle portion is held stationary and a force is applied in a direction perpendicular to the longitudinal axis with respect to Kato’s Figure 1, the cleaning portion and joint will bend/rotate with respect to the portion of the brush that is held stationary (i.e. the handle).  
Regarding claim 7, the combination of Kato, Yokoyama, Chang, and Wallstrom discloses the interdental cleaner of claim 5, as applied above.  Kato further discloses wherein the base member has a unitary, one- piece, integral construction (best shown in Figure 6 where the base member has been molded to form a unitary, one-piece, integral construction, similar to that of the instant invention).
Regarding claim 8, the combination of Kato, Yokoyama, Chang, and Wallstrom discloses the interdental cleaner of claim 5, as applied above.  Kato further discloses wherein the base handle has a flat slender plate shape (best shown in Figures 1a-1b; additionally refer to Page 9 of the translation “the handle base material…has a flat and slender plate-like handle base body”).
Regarding claim 9, the combination of Kato, Yokoyama, Chang, and Wallstrom discloses the interdental cleaner of claim 5, as applied above.  Kato further discloses wherein a top surface and a bottom surface of the base handle are at least partially covered by the outer layer (best shown in Figures 1a-1b, 2e, wherein a portion of the 

    PNG
    media_image3.png
    343
    325
    media_image3.png
    Greyscale

Regarding claim 14, the combination of Kato, Yokoyama, Chang, and Wallstrom discloses the interdental cleaner of claim 5, as applied above.  Kato further discloses wherein the outer layer extends along a length of the joint (best shown in Figure 1a where the outer layer is shown to extend along a length of the joint).
Regarding claim 15, the combination of Kato, Yokoyama, Chang, and Wallstrom discloses the interdental cleaner of claim 14, as applied above. Kato further discloses wherein the outer layer tapers along the length of the joint in a direction toward the rear end of the stem (best shown in Figure 1a).  
Regarding claims 16-17, the combination of Kato, Yokoyama, Chang, and Wallstrom discloses the interdental cleaner of claim 14, as applied above.  Per the modification addressed in claim 5, the combination of Kato and Yokoyama’s outer layer was modified to incorporate the ribs of Chang’s outer layer in order to improve the effectiveness of the anti-skid surface, wherein Chang’s ribs extend outwardly from and along a length of the joint and surround the joint on all sides thereof (refer to Figures 9-10 of Chang); thus the combination of Kato, Yokoyama, Chang, and Wallstrom disclose 
Regarding claim 18, the combination of Kato, Yokoyama, Chang, and Wallstrom discloses the interdental cleaner of claim 5, as applied above.  Kato further discloses wherein the stem includes a stem body (refer to annotated Figure 1a, below) connected to a bristle core (12), wherein the stem body has a generally flat (best shown in Figures 1a-1b), V-shaped configuration (refer to annotated Figure 1a, below) that tapers in a longitudinal direction away from the rear end of the stem, the stem body defining a channel (26) along a length of the stem body, and wherein the outer layer is received in the channel of the stem body and covers an outer surface of the bristle core (best shown in Figure 1a; additionally refer to Page 11 of the reference which states “the second connecting portion 26 is formed of the soft portion 20…to supply the elastomer material…to the cleaning soft part 21”), the outer layer forming a plurality of bristles along a length of the bristle core (21b).

    PNG
    media_image4.png
    658
    493
    media_image4.png
    Greyscale

Regarding claim 19, the combination of Kato, Yokoyama, Chang, and Wallstrom discloses the interdental cleaner of claim 5, as applied above.  Kato further discloses wherein the outer layer also covers at least a portion of the base handle and at least a portion of the stem and the outer layer is continuous between the joint and the base handle and between the joint and the stem (the outer layer covers a portion of the base handle via annular recess, 14, and a portion of the stem, at channel, 26; the outer layer is continuous therebetween via channel 25).
Claims 5-10, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (WO2013/105549) in view of Wallstrom et al. (US2016/0367345) and Chang (US5630244).
Regarding claims 5 and 20, Yokoyama discloses an interdental cleaner (1) for cleaning interdental spaces comprising: a base member (20, 2) made of a first plastic 
Yokoyama does not disclose that the first plastic material includes glass, carbon, or aramid fibers, wherein the fibers are present in the base member at a concentration of about 12wt% to about 35wt% or that the outer layer forms an exterior ribbed surface.  Wallstrom discloses a similar interdental cleaner (1) comprising a base material (2, best shown in Figures 27-28) that forms a handle (3), neck (5) and a base of the cleaning portion (4).  Wallstrom’s base material is formed of a thermoplastic material and may be reinforced with glass, carbon or aramid fibers (refer to Paragraphs [0076-0077]).  In the case of glass fibers, Wallstrom discloses the fibers may be present in weight percentages ranging from 5-30% (refer to Paragraphs [0011, 0076]), which overlaps the claimed range.  Wallstrom includes glass fibers in the base material plastic in order to “give a favorable balance between stiffness and flexibility” (refer to Paragraph [0023]) to the base material.  Refer additionally to Figures 1-35.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoyama’s interdental brush such that the first plastic material of the base member comprises glass fibers within the claimed range, since Wallstrom demonstrates it is well-known in the art to add glass fibers to the plastic of a base member of an interdental cleaner since such a modification provides the advantage of balancing stiffness and flexibility of the cleaner.  The interdental brush of the combination of Yokoyama and Wallstrom does not disclose that the outer layer made of the second plastic material forms an exterior ribbed surface; however, providing dental 
Chang discloses a dental cleaner extending along a longitudinal axis (not labeled, but is the axis extending in a left-right direction with respect to Figures 4, 4A, 5), having a handle (21), a cleaning portion (25, 26), and a joint (22, 24, 221) joining the handle and the cleaning portion (best shown in Figures 4, 4A, 5); the joint portion comprises a first material (22, 22a, 22b, 22c) and a second material (221) covering the first material and having a ribbed surface (best shown in Figures 9-10 which show a plurality of ribs extending transverse to the longitudinal axis).  Refer additionally to Figures 3-14A.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoyama’s interdental cleaner such that the second plastic material includes a second ribbed surface defining one or more ribs that extend outwardly about a perimeter of the flexible neck portion that is transverse to the longitudinal axis, as taught by Chang, to provide the advantage of increasing the effectiveness of the anti-skid surface, as the ribbed surface enhances grip.
Regarding claim 6, the combination of Yokoyama, Wallstrom and Chang discloses the interdental cleaner of claim 5, as applied above.  Yokoyama further discloses wherein the joint is configured to bend about an axis that is perpendicular to a longitudinal axis of the interdental cleaner (refer to Figure 2, where the joint is shown to bend about an axis that extends into the page).
Regarding claim 7, the combination of Yokoyama, Wallstrom and Chang discloses the interdental cleaner of claim 5.  Yokoyama further discloses wherein the base member 
Regarding claim 8, the combination of Yokoyama, Wallstrom and Chang discloses the interdental cleaner of claim 5.  Yokoyama further discloses wherein the base handle has a flat slender plate shape (best shown in Figures 1-2, 4).
Regarding claim 9, the combination of Yokoyama, Wallstrom and Chang discloses the interdental cleaner of claim 5 as applied above.  Yokoyama further discloses wherein a top surface and a bottom surface of the base handle are at least partially covered by the outer layer (best shown in Figure 4a, wherein anti-slip layer 31 is shown to extend around all exterior surfaces of the base handle; additionally refer to Page 11 of the translation which states that “a non-slip portion 31…covers the outer peripheral portion of the handle”, wherein the anti-slip portion is the outer layer, 30).
Regarding claim 10, the combination of Yokoyama, Wallstrom and Chang discloses the interdental cleaner of claim 5 as applied above. Yokoyama further discloses wherein the joint has a generally rectangular cross section (refer to Figure 3b which shows the joint having a generally rectangular shape) that is thinner than a cross section of the front end of the base handle (Figure 3c shows the cross section of the base handle at a lower portion thereof; however the handle has a substantially constant cross section and therefore Figure 3c can be used to represent the cross section of the front end of the base handle, and the joint as illustrated in Figure 3b is shown to have a thinner cross section than Figure 3c) and a cross section of the rear end of the stem (the cross section of the rear end of the stem is shown in Figure 3a; the joint as shown in Figure 3b has a thinner cross section in the vertical direction).
Regarding claim 14, the combination of Yokoyama, Wallstrom and Chang discloses the interdental cleaner of claim 5 as applied above.  Yokoyama further discloses wherein the outer layer extends along a length of the joint (refer to Figure 3b which shows the outer layer formed on a left and right side of the joint; additionally refer to Page 13 which states “Moreover, you may fill an elastomer in the recessed part of notch 22a”, thereby providing the outer layer along a length of the joint).
Regarding claim 15, the combination of Yokoyama, Wallstrom and Chang discloses the interdental cleaner of claim 14 as applied above.  Yokoyama further discloses wherein the outer layer tapers along a length of the joint in a direction toward the rear end of the stem (refer to cropped and annotated Figures 4a-4b, below).

    PNG
    media_image5.png
    423
    920
    media_image5.png
    Greyscale


Regarding claims 16 and 17, the combination of Yokoyama, Wallstrom and Chang discloses the interdental cleaner of claim 14, as applied above.  Per the modification addressed in claim 5, Yokoyama’s outer layer was modified to incorporate the ribs of Chang’s outer layer in order to improve the effectiveness of the anti-skid surface, 
Regarding claim 19, the combination of Yokoyama, Wallstrom and Chang discloses the interdental cleaner of claim 5, as applied above.  Yokoyama further discloses wherein the outer layer also covers at least a portion of the base handle and at least a portion of the stem and the outer layer is continuous between the joint and the base handle and between the joint and the stem (best shown in Figure 4a where the outer layer is shown to extend over an entire outer surface of the base handle, the joint, and the rear portion of the stem).
Response to Arguments
Applicant's arguments filed 10/07/21 regarding the rejection of independent claim 1 in view of Kato have been fully considered but they are not persuasive. 


Argument #1:
Kato does not disclose a unitary, one-piece, integral construction comprising a handle portion, cleaning portion, and interconnecting flexible neck portion, as recited in claim 1.  In fact, Kato teaches that the cleaning portion comprises a soft portion made of 
Response #1:
The limitation of claim 1, “wherein the cleaning portion and the handle portion are made of the first plastic material to form a unitary, one-piece, integral construction with the flexible neck portion” as interpreted in light of the Applicant’s specification, means that a unitary one-piece integral construction forms the base material of the interdental cleaner, wherein the base material comprises from the handle, the flexible neck, and a base of the cleaning portion.  The aforementioned interpretation is being taken because this is how the interdental cleaner of the instant invention is configured (best shown in Applicant’s Figures 8-11, and 13-14, wherein a base member, 10, has a unitary, one-piece construction to form the base of the handle, the base of the flexible neck and the base/core of the cleaning portion; refer additionally to Paragraph [0023] which states that the base member 10, which is formed of the first plastic, includes the base handle 11, stem, 12, and joint, 14; additionally refer to Paragraph [0028] which states that “the base member includes a stem body 12a and a bristle core 12b”).  Thus, the cleaning portion of the instant invention comprises a core made of the first plastic material, similar to the invention disclosed by Kato.  The instant application also provides a second, softer plastic, 20, that covers portions of the outer surface of the base member (refer to Paragraph [0022] of Applicant’s specification) including the portion comprising the cleaning portion (best shown in Figures 3 and 4, wherein reference numeral 20 is shown at the cleaning portion; additionally refer to at least Paragraph [0029] of Applicant’s specification which states “The outer layer 20 surrounds and covers the 
Further, the limitation “wherein the cleaning portion and the handle portion are made of the first plastic material to form a unitary, one-piece, integral construction with the flexible neck portion” does not require that the cleaning portion is made only of the first plastic material and therefore does not exclude the cleaning portion from being made of materials in addition to the first plastic.
Argument #2:

Response #2:
Chang is not being relied upon for the teaching of a first ribbed surface.  The combination of Kato and Yokoyama discloses a first ribbed surface.  The first ribbed surface of the interdental device of the combination of Kato and Yokoyama is covered by a second soft plastic, but the second soft plastic is illustrated as being flat/without ribs.  The second soft plastic of the combination of Kato and Yokoyama is modified with the teaching of Chang’s external ribbed surface/second ribbed surface to enhance the gripping of the second plastic surface.  Thus, the combination of Kato, Yokoyama, and Chang discloses a first ribbed surface and a second ribbed surface, as claimed.
Argument #3:
As discussed and agreed upon during the Interview, none of the cited references disclose a base member comprising first plastic material and fibers in the range of about 12wt% to 35wt%.  Kato merely mentions adding fibers to a synthetic resin base material.
Response #3:
The combination of Kato, Yokoyama, and Chang does not disclose the claimed wt% range and therefore the combination is further modified with the teachings of Wallstrom, as provided in the rejection of claim 5, above, where Wallstrom discloses adding glass fibers to a base plastic in weight percentages within the claimed range. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weihrauch (US6158444) discloses adding fibers to a base material of an interdental cleaner as a reinforcement to improve stability while still maintaining flexibility of the cleaner.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799